Citation Nr: 0214980	
Decision Date: 10/24/02    Archive Date: 11/01/02

DOCKET NO.  97-26 957A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a 
right hip disorder.

2.  Entitlement to service connection for a left hip 
disorder.

3.  Entitlement to an increased (compensable) disability 
rating for bilateral hearing loss.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran retired in May 1974 after 20 years of active 
military service.

The current appeal came before the Board of Veterans' Appeals 
(the Board) from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  
The Houston RO currently has jurisdiction of the veteran's 
claims file.  

The veteran provided testimony at a personal hearing 
conducted before the undersigned Board Member in December 
2000, a transcript of which is of record.  

The veteran revoked his power of attorney with the Veterans 
of Foreign Wars of the United States in June 2000; he now 
represents himself.  

Service connection is also in effect for tinnitus, residuals 
of a left knee injury, and sinusitis and rhinitis with 
headaches and nasal polyps.

As noted in a Board decision in April 2001, the veteran has 
had numerous previously denied claims of service connection.  
In addition, while the veteran had referred to bilateral knee 
problems that he claimed were related to an in-service 
injury, the record reflects that the veteran is service-
connected for a left knee disorder, but not for a right knee 
disorder.  The Board noted that accordingly, it appeared that 
the veteran was claiming entitlement to an increased rating 
for his left knee, and that he was claiming service 
connection for a right knee disorder.  These matters were 
referred to the RO for appropriate action absent Board 
jurisdiction.  In rating action in September 2002, the RO 
denied an evaluation in excess of 10 percent for the left 
knee disorder and denied service connection for the right 
knee disability.  A subsequent appeal is not of record with 
regard to either of those issues.

In the April 2001 decision, the Board also held that new and 
material evidence had not been presented to reopen a claim of 
entitlement to service connection for residuals of a head 
injury, to include headaches; the appeal in that regard was 
denied.  

The Board remanded the issues shown on the front page of this 
decision for further development.  After endeavoring to 
develop the evidence as requested by the Board, the RO issued 
a SSOC in June 2002.  

In a document which is of record and need not be further 
cited, the veteran thereafter submitted a written waiver of 
the 60 day due process period; and the case was returned to 
the Board for final appellate review based on the evidence of 
record.


FINDINGS OF FACT

1.  In September 1994, the RO denied service connection for a 
right hip injury; absent a timely appeal, that decision 
became final.

2.  The additional evidence submitted to reopen the veteran's 
claim of service connection for a right hip injury does not 
bear directly and substantially upon the specific matter 
under consideration, is cumulative or redundant, and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.

3.  No competent medical opinion is on file which 
specifically indicates that the veteran has a left hip 
disorder which may be associated with his period of active 
service or any service-connected disability.

4.  The probative medical evidence has established the 
veteran's hearing impairment to have been no worse than Level 
I in either ear; the veteran uses hearing aids.

5.  The veteran's service connected bilateral hearing loss 
does not markedly interfere with the veteran's employment or 
result in frequent periods of hospitalization.


CONCLUSIONS OF LAW

1.  The September 1994 RO decision that denied service 
connection for residuals of a right hip injury became final.  
38 U.S.C.A. 7105(c) (West 1991); 38 C.F.R. §§ 3.104, 20.1103.

2.  No new and material evidence has been received since the 
September 1994 decision of the RO to reopen the claim of 
entitlement to service connection for residuals of a right 
hip injury.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001).

3.  A left hip disorder was not incurred in or aggravated by 
service and is not proximately due to, the result of or 
aggravated by a service-connected disability, nor may 
arthritis of the left hip be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2001); 
Allen v. Brown, 7 Vet. App. 439 (1995).

4.  The criteria for the assignment of a compensable 
evaluation for bilateral hearing loss on a schedular or 
extraschedular basis are not met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§ 3.321(b)(1), 4.85-4.86, Diagnostic Code 
6100 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Action: Duty to Assist

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West Supp. 2002).  This legislation, in part, provides 
for expanded notice and assistance to claimants for VA 
benefits.  Implementing regulations have since been 
published.  66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a)).  

Judicial case law is inconsistent as to whether the new 
statute is to be given retroactive effect.  The United States 
Court of Appeals for Veterans Claims (Court) has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, 14 Vet. App. 280 (2001); see also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  That analysis would 
include cases that had been decided by the Board before the 
VCAA, but were pending in Court at the time of its enactment.  
However, the U.S. Court of Appeals for the Federal Circuit 
has recently held that only section 4 of the VCAA (which 
eliminated the well-grounded claim requirement) is 
retroactively applicable to decisions of the Board entered 
before the enactment date of the VCAA, and that section 3(a) 
of the VCAA (covering duty-to-notify and duty-to-assist 
provisions) is not retroactively applicable to pre-VCAA 
decisions of the Board.  See Dyment v. Principi, 287 F.3d 
1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West Supp. 
2002).  Therefore, for purposes of the present case, the 
Board will assume that the VCAA is applicable to claims or 
appeals pending before the RO or the Board on the date of its 
enactment.

The Board finds that there has been substantial compliance 
with the notice and duty to assist mandates in the VCAA and 
implementing regulations.  The veteran's service medical 
records and VA treatment records were obtained, and several 
VA examinations were provided or scheduled.  Some additional 
records were received, after the Board's prior remand, 
although releases and other information required from the 
veteran for VA to obtain additional records were never 
forthcoming, and he never provided such evidence himself nor 
did he appear for scheduled VA examinations.  

However, nonetheless, VA received a signed statement from the 
veteran that waived initial review by the RO.  No further 
action is thus needed to satisfy VA's duty to assist the 
claimant.  Furthermore, the claimant has been notified of the 
applicable laws and regulations.  Discussions in the rating 
decisions, statements of the case, supplemental statement of 
the case, and RO correspondence have informed him what 
information or evidence is necessary to establish entitlement 
to the benefit sought and what VA has obtained.  

Throughout, in the hearing and in multiple incidences of 
correspondence, the relative responsibilities as to what the 
veteran was required to provide in the way of evidence and 
what VA was responsible for, or alternatively would assist 
the veteran in obtaining if so informed it was necessary, 
were discussed at length.  The June 2002 supplemental 
statement of the case specifically addressed the particular 
duties by VA and the veteran.  The veteran indicated his 
understanding thereof, both before and since he had a 
representative, even in those instances where he apparently 
opted not to comply with the requisite preliminary paperwork 
to obtain such assistance as stated above.   See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  Where, as here, there 
has been substantial compliance with the new legislation and 
the implementing regulations, a remand for further review in 
light of the legislation and implementing regulation would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991).

I.  New and material evidence: 
Service connection for a right hip injury

Criteria

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).

Despite the finality of a prior decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is presented or secured with respect to the 
claim which has been disallowed.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156(a). 

The Court has held that, when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim. Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The provisions of 38 C.F.R. § 3.156(a), provide that "new and 
material evidence" is evidence not previously submitted which 
bears directly and substantially upon the specific matter 
under consideration, is not cumulative or redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.

The Court has held that in order to reopen a previously and 
finally disallowed claim there must be new and material 
evidence presented since the time that the claim was finally 
disallowed on any basis, not only since the time that the 
claim was last disallowed on the merits.  Evans v. Brown, 9 
Vet. App. 273, 285 (1996).

During the pendency of this matter, the Veterans Claims 
Assistance Act of 2000 (the VCAA) was made law.  In general, 
the VCAA provides that VA shall make reasonable efforts to 
assist a claimant in obtaining evidence necessary to 
substantiate the claimant's claim for a benefit under a law 
administered by the Secretary, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  In part, the VCAA specifically 
provides that VA is required to make reasonable efforts to 
obtain relevant governmental and private records that the 
claimant adequately identifies to VA and authorizes VA to 
obtain. Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 4, 114 Stat. 2096, 2098-99 (2000) [as amended at 
38 U.S.C. § 5107(a) (West. Supp. 2002)].

The Board observes that the VCAA left intact the requirement 
that a veteran must first present new and material evidence 
in order to reopen a previously and finally denied claim 
under 38 U.S.C.A. § 5108 before the Board may determine 
whether the duty to assist is fulfilled and proceed to 
evaluate the merits of that claim.  It is specifically noted 
that nothing in the Act shall be construed to require the 
Secretary to reopen a claim that has been disallowed except 
when new and material evidence is presented or secured, as 
described in 38 U.S.C.A. § 5108.  See VCAA [as amended at 38 
U.S.C. § 5103A(f) (West. Supp. 2002)].

Once a claim is reopened, the VCAA provides that the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary, unless no reasonable possibility exists that 
such assistance would aid in substantiating the claim.  

The record also reflects that the RO adjudicated the 
veteran's new and material evidence claims pursuant to the 
standard set forth in Colvin v. Derwinski, 1 Vet. App. 171 
(1991), which found that in order for newly submitted 
evidence to be considered material, "there must be a 
reasonable possibility that the new evidence, when viewed in 
the context of all the evidence, both new and old, would 
change the outcome."  

However, in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998), 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit) struck down that part of the legal test 
established by Colvin, supra.  The Federal Circuit found that 
this test imposed a greater burden than what was contemplated 
by the law and regulations on the issue of "new and material 
evidence."  Furthermore, the Federal Circuit has indicated 
that evidence may be considered new and material if it 
contributes "to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its ratings decision."  Hodge at 1363.

In Anglin v. West, 203 F.3d 1343 (Fed. Cir. 2000), the 
Federal Circuit held that Hodge only overruled the third 
prong of the Colvin test which required that the additional 
evidence must be reasonably likely to change the outcome of 
the case. The Federal Circuit found that this test imposed a 
greater burden than what was contemplated by the law and 
regulations.  The Federal Circuit, in Anglin, held that Hodge 
did not overrule the first and second prongs of the Colvin 
test, i.e., that in order for the additional evidence to be 
considered new and material (1) it must be not merely 
cumulative of other evidence in the record, and (2) it must 
be probative of the issues at hand.  When the Board addresses 
in its decision a question that has not been addressed by the 
RO, it must consider whether the veteran has been given 
adequate notice to respond and, if not, whether he has been 
prejudiced thereby.  Bernard v. Brown, 4 Vet. App. 384 
(1993).

The RO's predominant reason for finding that new and material 
evidence had not been submitted was that the additional 
evidence was cumulative and duplicative of evidence already 
on file.  This finding is consistent with the regulatory 
definition of "new and material" evidence found at 38 C.F.R. 
§ 3.156(a), as well as the Federal Circuit's holdings.  The 
veteran was provided with the reasons for the denial of his 
claim.  Moreover, the Board finds that the veteran has been 
accorded ample opportunity to present argument and evidence 
with respect to the issue of new and material evidence.  
Additionally, for the reasons stated below, the Board concurs 
with the determination that the additional evidence submitted 
to reopen the veteran's claim is essentially cumulative and 
redundant of the evidence that was on file at the time of the 
prior denials; i.e., the Board decision is essentially the 
same as that of the RO.  Further, in making this 
determination the Board used a less burdensome standard for 
"new and material" evidence than what was used by the RO.  
Consequently, the Board concludes that the veteran will not 
be prejudiced by appellate review on the current record.

As indicated above, service connection was originally denied 
by the September 1994 rating decision because there was no 
competent evidence which related any current right hip 
disability to the veteran's service or service-connected 
disability.  The subsequent rating decisions found that new 
and material evidence had not been submitted to reopen this 
claim, because the additional evidence was cumulative of that 
previously of record.  There is still no competent medical 
evidence which relates any current right hip disability to 
the veteran's service or service-connected disability.  

A final and binding decision shall not be subject to revision 
on the same factual basis except as provided by regulation.  
See 38 C.F.R. § 3.105 (2001).  If new and material evidence 
is presented or secured with respect to a claim that has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim.  38 U.S.C.A. § 5108; 
Hickson v. West, 12 Vet. App. 247 (1999).

VA published final regulations implementing VCAA as to 
reopening claims on the basis of new and material evidence.  
However, this regulatory amendment was explicitly made 
applicable only to applications to reopen finally disallowed 
claims which were received by VA on or after August 29, 2001.  
Since the veteran's application to reopen the claim of 
service connection or a right hip injury was received by the 
RO prior to this date, the preexisting version of 38 C.F.R. § 
3.156 applies.  

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).  In Kutscherousky v. West, 12 Vet. App. 369 (1999) 
the Court held that the prior holdings in Justus and Evans 
that the evidence is presumed to be credible was not altered 
by the Federal Circuit decision in Hodge.

Factual Background

When the RO considered the veteran's claim for service 
connection for a right hip injury in 1994, of record were the 
following:

Service medical records which are negative for right hip 
disability on examinations including at enlistment in May 
1954 when the veteran checked a history of "bone, joint or 
other deformity" and "lameness" but did not provide details 
thereof.  

In 1956, the veteran was seen for headaches since falling off 
a tank.  There was no reference to hip injury and/or 
disability in that context.  

On examination in August 1961, the veteran had no pertinent 
right hip complaints and there were no clinical 
abnormalities.

In May 1963, there is a notation that he was seen at the 
dispensary with a bruise with minor abrasion on the right 
post pelvic area.  There were no noted clinical findings.

On reclassification examination in June 1963, on an annual 
examination in July 1966, and on reenlistment examination in 
May 1967, the veteran had neither complaints nor clinical 
findings of right hip abnormality.

On outpatient visit in June 1972, it was noted that the 
veteran had dislocated both right and left hips 5 days 
before.  He now had low back pain but his condition was 
improving.  Muscle strain was diagnosed and he was given 
Parafon Forte.  Several days later, he was seen with 
complaints of shooting pains in his right upper leg and hip 
since the above cited injury.  He also had pain in his lower 
back which persisted along with stiffness with prolonged 
sitting.  Back strain was diagnosed and he was started on 
exercises.

On retirement examination in January 1974, the veteran 
checked that he had a history of "arthritis, rheumatic or 
bursitis", as well as "bone, joint or other deformity"; on 
examination, he was found to have a knee tear and mild left 
knee instability.  No right hip disability was claimed or 
noted on examination.

Of record at the time of the 1994 RO decision was a report of 
VA orthopedic examination in May 1987 which showed no right 
hip complaints or findings of abnormalities.

Also of record at the time of the 1994 RO decision was a 
report of VA orthopedic examination in September 1990.  The 
veteran complained of a variety of orthopedic problems but 
none relating to his right hip.  On examination, there was 
full range of motion of the hips without muscle atrophy or 
loss of strength.  Neurological examination was similarly 
negative for right hip complaints or clinical abnormalities. 

Private treatment and evaluative reports were also then in 
the file showing complaints in other orthopedic areas, and an 
incident involving growths or boils in the right inguinal and 
right groin area, but no referred right hip difficulties.

On VA examinations in June 1992 and January 1993, and during 
VA hospitalizations and evaluations for other problems in 
1992-1993, there were no complaints or findings of right hip 
abnormalities.  

On an extensive VA evaluation in 1994, report which was of 
record at the time of the 1994 RO decision, the veteran 
alleged that when pushing a boat into the water on vacation 
in 1973 or 1974 (presumably during service, although not so 
stated as such), he subsequently developed pain and inability 
to walk.  He had been seen at a local hospital and was told 
after X-rays that he had dislocated his hips.  He said his 
hips had been manipulated and the dislocated hips had been 
reduced.  He had been told that he "might get arthritis in 
his hips".  There were no clinical abnormalities of the right 
hip on examination.  Pertinent diagnosis was status post hip 
dislocations, by history, resolved.  The examiner indicated 
that X-rays would be taken; reports from such are not in the 
file.

Based on the above evidence, the RO denied the veteran's 
claim for service connection for right hip disability in a 
rating action in September 1994.

Since the 1994 decision by the RO with regard to the 
veteran's claim for service connection for a right hip 
injury, additional evidence introduced into the file has 
included copies of select pages of service medical records 
already in the file.

Also added to the file were extensive VA clinical reports 
including a notation in July 1996 that the veteran had been 
evaluated for various motions of his hips and knees; the 
right hip flexion was 4+/5.  Shoe inserts for his pes planus 
were recommended to improve his gait and posture.  Duplicate 
copies of other records already in the file were also added.

On inquiry, the VA facility wherein the veteran had been 
examined in 1994 was asked if X-rays were of record from the 
1994 evaluation of his hips and the response was that these 
were not in the file.

At the personal hearing, the veteran reported that he had 
long had right hip problems and that it was due to his 
service-connected left knee.  

A VA examination was scheduled to determine if there was a 
relationship between the knee and alleged right hip problems.  
The veteran did not report for the scheduled examination but 
subsequently submitted a written statement asking that the 
due process time be waived and the claim be returned to the 
Board.

After a discussion of the necessity for continuity and the 
acquisition of records to support same, the veteran was asked 
for a release form for alleged care for his hips in 1975-
1977; he did not provide such a release.  And the veteran did 
not respond to a request for any additional evidence with 
regard to clinical findings of such a disorder.

Analysis

The veteran's claim for service connection for residuals of a 
right hip injury was denied by the RO in a September 1994 
rating decision.  The RO noted a chronic right hip disorder 
including of service origin was not shown by the evidence of 
record.  The veteran did not appeal this decision and it 
became final.  

Subsequent to the unappealed September 1994 decision on the 
right hip, the veteran has submitted essentially only current 
records of treatment and one incidental finding of minimal 
right hip limitation of motion.  Most obtained records were 
duplicates of that previously of record or totally unrelated 
to any right hip allegations.  Duplicate evidence cannot 
constitute "new and material" evidence.  38 C.F.R. § 3.156.  
In fact, the "new" evidence consisted primarily of the 
veteran's own testimony in that regard.  

Based on a thorough review of the record, the Board finds 
that new and material evidence has not been submitted to 
reopen the claim for service connection for a right hip 
disorder.  Some minimal amount of the evidence above is new 
because, when submitted, it had not been previously 
considered.  On the other hand, the newly submitted evidence 
is not material or probative to the issue of entitlement to 
service connection for the claimed disability.  

What was missing at the time of the September 1994 final 
rating decision was medical evidence that the veteran had a 
right hip disorder and that such was related to service or 
any findings noted in his service medical records or to 
service-connected disability.   

The new submissions do not provide such evidence.  The newly 
submitted post-service VA and private medical reports 
document that the veteran has had incidental current 
complaint of right hip problems; however, none of these 
reports provides any opinion or indication that the etiology 
of the currently conditions is the veteran's active service 
or any service-connected disability.  The evidence, either by 
itself or in connection with evidence previously assembled, 
is therefore not so significant that it must be considered to 
fairly decide the veteran's claim.  In addition, there is a 
failure to identify any additional possible sources of 
probative medical records and without such identification 
(and release), further development by VA is impossible.

In this regard, the RO had scheduled a VA examination to 
assess the issue of whether the veteran's service-connected 
left knee problems had caused his right hip disability.  
However, since he did not report for that examination and 
provided no justifiable basis for being excused, any evidence 
that might have been obtained is of course unavailable for 
the adjudication of the claim.

As a final consideration, the Board finds that the transcript 
of the veteran's personal hearing, and the various items of 
original correspondence he sent to the VA during the appeal 
period, are not material in the context of reopening his 
claim.  The veteran may have a strongly held belief in the 
merits of his claim, but his hearing testimony does not 
constitute medical evidence, since laypersons are not 
competent to provide an opinion requiring medical knowledge, 
such as a question of medical causation.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  This is not probative to 
the critical issue of whether there is any relation between 
any current right hip disorder, and his active service or 
findings within his service medical records, or other 
service-connected disability.  See Moray v. Brown, 5 Vet. 
App. 211 (1993) (lay assertions on medical causation do not 
constitute material evidence to reopen a previously denied 
claim).  Therefore, the final 1994 decision is not reopened, 
and the claim remains denied.


II.  Service connection: 
A left hip disorder
Criteria

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§  1110, 1131 (West 1991); 38 C.F.R. § 3.303(a) 
(2001).  Service connection may be granted for disability 
secondary to service-connected disability.  38 C.F.R. § 3.310 
(2001).  See also Allen v. Brown, 7 Vet. App. 439 (1995) for 
when there is aggravation of a nonservice-connected condition 
which is proximately due to or the result of service-
connected disease or injury, the claimant will be compensated 
for the degree of disability over and above the degree of 
disability existing prior to the aggravation. 

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time.  If chronicity in service 
is not established, a showing of continuity of symptoms after 
discharge is required to support the claim. 38 C.F.R. § 
3.303(b) (2001). 

Service connection may also be granted for any disease 
diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2001).  Also, certain chronic diseases, 
including arthritis, may be presumed to have been incurred 
during service if manifested to a compensable degree within 
one year of separation from active military service.  38 
U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.307, 3.309 (2001).

Factual Background

Service records reflect that no left lower extremity 
complaints are shown prior to 1970.  In December 1970, the 
veteran complained of a left flank area burning sensation but 
no specific left hip disability or injury.

On a periodic examination conducted in June 1972, the veteran 
reported complaints of pain in his left hip.  The examiner 
noted that range of motion was within normal limits.  
Clinical records for June 1972 had shown that the veteran had 
a history of dislocated hips, left and right, and while the 
condition was improving, he had back pain.  

Service medical records are otherwise negative for left hip 
complaints including at separation.  The veteran was noted to 
have some left knee problems which are of record (and for 
which he has service connection).

Extensive private and VA post-service records show no 
reference to left hip complaints or findings until the VA 
examination in 1994.  At that time the veteran referred to 
his bilateral hip dislocations in service in the 1970's.  On 
examination, status post hip dislocation, by history, 
resolved, was recorded.  X-rays were to be taken but are not 
of record.

The veteran testified that he has had ongoing left hip 
problems including as a result of his left knee disability.  
He also stated that he had been seen at a special private 
facility for his hips in 1975-1977.  A release for those 
records was not obtained from the veteran.  

And a response was received from VA that any hip X-rays from 
1994 were not in the file.

VA examination was scheduled to evaluated his left hip (and 
other areas) following the personal hearing.  The veteran 
failed to appear for the examination. 

The veteran subsequently submitted a written statement to the 
effect that he waived due process and that the file should be 
returned to the Board for adjudication based on the evidence 
now of record.  


Analysis

The veteran reported an incident in service in which he 
reportedly had bilateral hip dislocation which was treated 
and apparently resolved.  On a single examination he 
complained of left hip pain without clinical findings or 
diagnosis to reflect the nature of the pathology.  Clinical 
records for years after service are devoid of any reference 
to a chronic, identifiable left hip disability; and for that 
matter, the only disability now diagnosed is the vague 
"dislocation, by history, resolved".  

In fact, the only evidence of record supporting the veteran's 
contention that a current left hip disorder is etiologically 
related to service or service-connected left knee disability 
is his own lay opinion, as articulated in the transcript of 
the hearing.  However, the veteran has not been shown to 
possess the credentials, training, or experience needed to 
render a competent opinion as to medical causation.  See 
Routen v. Brown, 10 Vet. App. 183, 186 (1997), aff'd, 142 
F.3d 1434 (Fed. Cir. 1988); YT v. Brown, 9 Vet. App. 195, 201 
(1996); Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 
(1992).

In the present case and as stated above, the veteran has not 
submitted competent evidence that he has a left hip 
disability that is related to service or service-connected 
disability.  There is no medical evidence of record which 
establishes that any current left hip disorder is causally 
related to service.  In this, and in other cases, only 
independent medical evidence may be considered to support 
Board findings. The Board is not free to substitute its own 
judgment for that of such an expert.  See Colvin v. 
Derwinski, op. cit.

In those several areas where attempts have been made to 
acquire additional evidence, resources surrounding which are 
solely attributable to the veteran, i.e., release forms, 
attendance at VA examinations, etc., he has not been 
forthcoming.  Moreover, in that regard, the Board would note 
that failure to report for any scheduled VA examination(s) 
without good cause shown may adversely affect the outcome of 
the claim and the veteran was so advised including at length 
in the Board's remand in April 2001.  See 38 C.F.R. §§ 3.326, 
3.655 (2001); Connolly v. Derwinski, 1 Vet. App. 566 (1991).  

In this instance, a preponderance of the evidence is against 
the claim relating to a left hip disorder, and the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

III.  An increased (compensable) disability rating: 
Bilateral hearing loss
Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings contained in the 
Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.1 (2001).

The inquiry into disability evaluations centers on the 
ability of the body or system in question to function in 
daily life, with specific reference to employment.  38 C.F.R. 
§ 4.10.  In considering the residuals of injury, it is 
essential to trace the medical-industrial history of the 
disabled person from the original injury, considering the 
nature of the injury and the attendant circumstances, and the 
requirements for, and the effect of, treatment over past 
periods, and the course of the recovery to date.  38 C.F.R. § 
4.41.

The Board notes that the VA Rating Schedule that addresses 
the ear and other sense organs has been amended, effective 
June 10, 1999 pursuant to 64 Fed. Reg. 25,202 (1999).  
Pertinent case law provides that, where the law or regulation 
changes after a claim has been filed or reopened but before 
the administrative or judicial appeal process has been 
concluded, the version more favorable to the appellant will 
apply unless Congress provided otherwise.  See Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

VA's rating schedule makes an allowance for improved hearing 
due to the wearing of hearing aids, see previous 38 C.F.R. § 
4.86 and more recently, 38 C.F.R. § 4.85(a) (2001), but the 
audiometric testing itself is conducted without the use of 
hearing aids.  Id. See generally 64 Fed. Reg. 25202, 25204 
(May 11, 1999).

The current version of the Ratings Schedule provides a table 
for ratings purposes (Table VI) to determine a Roman numeral 
designation (I through XI) for hearing impairment, 
established by a state-licensed audiologist including a 
controlled speech discrimination test (Maryland CNC), and 
based upon a combination of the percent of speech 
discrimination and the puretone threshold average which is 
the sum of the puretone thresholds at 1000, 2000, 3000 and 
4000 Hertz, divided by four. See 38 C.F.R. § 4.85 (effective 
after June 10, 1999).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment of each ear.  Id.

The Board has compared the previous versions of Table VI and 
Table VII, and the new versions of these tables, and finds 
that as they impact this decision, there has been no 
discernable change in them.  Further, it is noted that the 
revisions in the language in 38 C.F.R. § 4.85 do not change 
the method by which Tables VI and VII are interpreted, but 
only describe, in greater detail, how they are applied.  The 
Board therefore finds that neither the old nor the new 
version of 38 C.F.R. § 4.85 is more favorable than the other 
in terms of benefit to the veteran.

As to the provisions of section 4.86, in effect prior to June 
10, 1999, it only provided information regarding the fact 
that the evaluations derived from the Rating Schedule were 
intended to make proper allowance for improvement by hearing 
aids. 

Under the criteria that became effective in June 1999, when 
the puretone threshold at each of the four specified 
frequencies (1,000, 2,000, 3,000, and 4,000 Hertz) is 55 
decibels or more, Table VI or Table VIa is to be used, 
whichever results in the higher numeral.  38 C.F.R. § 4.86(a) 
(2001).  

Additionally, when the puretone threshold is 30 decibels or 
less at 1,000 Hertz, and 70 decibels or more at 2,000 Hertz, 
Table VI or Table VIa is to be used, whichever results in the 
higher numeral.  Thereafter, that numeral will be elevated to 
the next higher numeral.  38 C.F.R. § 4.86(b) (2001).  Since 
the veteran does not demonstrate that diversity in results at 
the adjacent Hertz levels of 1,000 and 2,000, respectively, 
the new version of 38 C.F.R. § 4.86 is neither more nor less 
advantageous to the veteran.

In the Supplemental Statement of the Case (SSOC) in June 
2002, the veteran was apprised of all of the provisions of 
these regulations.  

The Board concludes that this is not prejudicial as the 
change in regulations was not a substantive change regarding 
the portion of the regulations pertinent to this veteran's 
claim.  Consequently, the change has no effect on the outcome 
of the claim.  Edenfield v. Brown, 8 Vet. App. 384 (1995).  
The Board finds, therefore, that it may proceed with a 
decision in this case without prejudice to the veteran.  
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Pertinent case law provides that the assignment of disability 
ratings for hearing impairment is to be derived by the 
mechanical application of the Ratings Schedule to the numeric 
designations assigned after audiometry evaluations are 
rendered. Lendenmann v. Principi, 3 Vet. App. 345 (1992).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).

Factual Background

Prior audiometric evaluation reports are in the file for 
comparative purposes.  In general, throughout the history of 
the veteran's hearing loss, he has demonstrated more severe 
high frequency losses above the conversational voice ranges.  

It is also noted that he has service connection for tinnitus 
and is in receipt of a 10 percent rating therefore.

On the authorized VA audiology examination in October 1994, 
pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
30
65
85
LEFT
5
10
45
65
65

Speech audiometry revealed speech recognition ability of 96 
percent in the right ear and of 88 percent in the left ear.  
Although the veteran said his tinnitus was bothersome in 
daily life, the examiner found no peculiarities in the 
hearing losses.  Stenger tests were negative.

VA clinical records show that since the mid-1990's, the 
veteran has been prescribed hearing aids.

On the authorized VA audiological evaluation in October 1997, 
pure tone thresholds, in decibels, were as follows:




HERTZ



1000
2000
3000
4000
RIGHT
10
30
70
80
LEFT
10
45
60
70

These results translated to an average loss of 48 decibels in 
the right ear and 46 decibels in the left ear.  Speech 
audiometry revealed speech recognition ability of 96 percent 
in the right ear and of 92 percent in the left ear.

The veteran was scheduled for additional auditory evaluation 
by VA in March 2002.  The audiologist certified that these 
were compatible with the results of finding on the most 
recent testing in April 2001.  

On the authorized audiological evaluation in March 2002, pure 
tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
30
70
85
LEFT
20
15
50
65
70

These results translated to an average of 50 decibels in both 
ears.  Speech audiometry revealed speech recognition ability 
of 100 percent in the right ear and 96 percent in the left 
ear.  The examiner felt that testing was consistent and no 
medical intervention was required which might change the 
patterns.

Analysis

Applying the appropriate criteria as described above, the 
veteran's two most recent VA audiological evaluations are 
entirely consistent, and yielded level I hearing in the both 
ears.  Entering the category designations for each ear into 
Table VII produces a noncompensable disability rating under 
Diagnostic Code 6100.

The Board has carefully reviewed and considered the veteran's 
statements. However, the Board must base its decision on the 
relevant medical evidence of record.  As noted above, the 
correct rating is derived by a mechanical application of the 
rating schedule to the numeric designations assigned after 
audiometric evaluations are rendered.  Lendenmen, supra.  The 
degree of bilateral hearing loss shown by either VA 
audiological examinations fails to meet the standards for a 
compensable disability rating.  Therefore, the preponderance 
of the evidence is against the veteran's claim.  The Board 
notes, however, that he may advance a new increased rating 
claim should his bilateral hearing loss disability increase 
in severity in the future.

The potential application of various provisions of Title 38 
of the Code of Federal Regulations have also been considered 
but the record does not present such "an exceptional or 
unusual disability picture as to render impractical the 
application of the regular rating schedule standards." 38 
C.F.R. § 3.321(b)(1).  The RO considered these provisions in 
the June 2002 supplemental statement of the case.  In this 
regard, the Board finds that there has been no showing by the 
veteran that the service-connected hearing disorder has 
resulted in marked interference with employment or 
necessitated frequent periods of hospitalization.  In the 
absence of such factors that indicate that it is impractical 
to apply the regular rating schedule, the Board finds that 
criteria for submission for assignment of an extraschedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 
9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).

Finally, in making this determination, the Board has 
considered the provisions of 38 U.S.C.A. § 5107(b), but there 
is not such a state of approximate balance of the positive 
evidence with the negative evidence to otherwise warrant a 
favorable decision.


ORDER

New and material evidence has not been presented to reopen a 
claim of entitlement to service connection for a right hip 
disorder; the claim is denied.

Service connection for a left hip disorder is denied.

An increased (compensable) disability rating for bilateral 
hearing loss is denied.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

